DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed September 14, 2021.
In view of the Amendments to the Claims filed September 14, 2021, the rejections of claims 10-12 under 35 U.S.C. 112(a) previously presented in the Office Action sent March 15, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed September 14, 2021, the rejections of claims 10-12 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 15, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed September 14, 2021, the rejections of claims 10-12 under 35 U.S.C. 103 previously presented in the Office Action sent March 15, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-11 are currently pending while claims 1-9 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzenbein et al. (DE 10 2012 107 100 A1 included in applicant submitted IDS filed June 21, 2019) in view of Chen et al. (U.S. Pub. No. 2010/0301375 A1), Tsoi et al. (U.S. Pub. No. 2011/0248370 A1), and Li et al. (U.S. Pub. No. 2014/0027774 A1).
With regard to claim 10, Howlzenbein et al. discloses a PV device comprising
a PV layer sequence, wherein the PV layer sequence comprises:
a glass carrier (see [0059] teaching the bottom support carrier can be “glass” cited to read on the claimed glass carrier)
a first layer applied atop the glass carrier, the first layer comprising inorganic particles in a plastic matrix (see [0055] teaching compact layer of pigment in plastic matrix, such as silicone polymer wherein the middle third of [0045] and [0053] teaching pigment as inorganic electrically conductive particles),
a second layer applied atop the first layer, the second layer comprising an at least partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized inorganic particles as inorganic agglomerates (see [0055] teaching compact layer of pigment in plastic matrix; see [0055] teaching partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprises at least partially base-solubilized inorganic particles as inorganic agglomerates in a system of “Si-N-C-O” wherein the top third of the compact layer of pigment is cited to read on the claimed second layer), and 
a covering electrode applied atop the second layer (see [0007] teaching “photovoltaic layer sequence” which would inherently have a top/front electrode cited to read on the claimed covering electrode applied atop, or over, the second layer; see Fig. 2 depicting a two polarity electrodes; further see [0062] teaching protective “TCOs” on front light incident side), wherein in turn
the prepared PV layer sequence exhibits a photovoltaic effect (see [0007] teaching “photovoltaic layer sequence” which would inherently have the prepared PV layer sequence exhibits a photovoltaic effect upon exposure to incident radiation). 

Howlzenbein et al. does not discloses the particularly claimed PV layer sequence having a silver comprised electrode layer, wherein the first layer comprises aluminum as 
However, Chen et al. teaches a PV layer sequence (see [0005]) and teaches a conventional electrode material can include at least one high-work function metal (such as silver and aluminum disclosed in [0009]) in a polymer binder (see [0009] teaching polymer binders, even “silicones”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the thin layer sequence cited in Howlzenbein et al. to include conductive silver and aluminum particles taught by Chen et al. as the inorganic particles/pigment because a selection of a known material based on its suitability for its intended use, in the instant case an electrically conductive particle in a polymer matrix, supports a prima facie obviousness determination (see MPEP 2144.07).
The selection of the silver and aluminum particle material suggested by Chen et al. for the electrically conductive inorganic particle material of Howlzenbein et al. is cited to teach
a carrier electrode layer comprising silver applied atop the glass carrier (such as the bottom third of the compact layer of pigment taught in [0055] of Howlzenbein et al., as modified by the silver and aluminum particle material of Chen et al., cited to read on the claimed “carrier electrode layer” because it forms a layer that conducts or otherwise controls the movement of electrodes and/or holes in a semiconductor device),
a first layer applied atop the carrier electrode layer, the first layer comprising aluminum particles in a plastic matrix (such as the middle third of the [0055] of Howlzenbein et al., as modified by the silver and aluminum particle material of Chen et al., cited to read on the claimed first layer atop the carrier electrode layer which comprises aluminum particles in a plastic matrix),
a second layer applied atop the first layer, the second layer comprising an at least partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising partially base-solubilized aluminum particles as inorganic agglomerates (such as the top third of the compact layer of pigment taught in [0055] of Howlzenbein et al., as modified by the silver and aluminum particle material of Chen et al., cited to read on the claimed partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized aluminum particles as inorganic agglomerates in a system of “Si-N-C-O”).

Howlzenbein et al., as modified by Chen et al. above, does not disclose wherein the covering electrode is transparent and includes contact electrodes.
However, Tsoi et al. discloses a PV layer sequence (see [0002]) and teaches using TCO’s (see [0357] “TCO, or ITO”) and using contact electrodes (see 5a, Fig. 2) in order to facilitate current collecting and external electrical contact (see [0298]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the covering electrode of Howlzenbein et al., as modified by Chen et al. above, to specifically include the covering electrode design of 
Howlzenbein et al., as modified by Chen et al. and Tsoi et al. above, does not disclose wherein the prepared PV layer sequence specifically exhibits a photovoltaic effect in the long wave to far infrared range beyond 5 micrometers.
However, Li et al. teaches a PV device (see Title and Abstract). Li et al. teaches various devices can absorb and detect photons in various ranges of radiation, such as mid to long IR radiation up to about 30 micrometers (see [0003]).  
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the particularly desired absorption range, such as long IR radiation up to about 30 micrometers as exemplified by Li et al., for the absorption range of the PV layer sequence of Howlzenbein et al., as modified by Chen et al. and Tsoi et al. above, because simple substitution of a known element known in the art to perform the same function, in the instant case a desired absorption range of a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2143 B); especially since it would have provided reasonable expectation of success as Li et al. teaches various devices can absorb and detect photons in the mid to long IR range.
The claimed “formed by a room temperature process, wherein electrically conductive and/or semiconducting inorganic agglomerates are areally provided in a dispersion and hardened to a plurality of layers, where the hardening is performed at room temperature and is accelerated by exposure to at least one reagent effecting an additional reaction that also improves the hardening” is a product-by-process limitation which, in light of the instant specification, does not definitely require a final structure 
With regard to claim 11, independent claim 10 is obvious over Howlzenbein et al. in view of Chen et al., Tsoi et al., and Li et al. under 35 U.S.C. 103 as discussed above. The claimed “wherein the dispersion is provided in the form of an aqueous dispersion” is a product-by-process limitation which, in light of the instant specification, does not definitely require a final structure different from the cited PV layer sequence cited in Howlzenbein et al., as modified above.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 29, 2021